internal_revenue_service index no number release date cc dom corp plr-109496-98 distributing controlled business a business b date distributing financial advisor controlled financial advisor state a dollar_figurex year dollar_figurey s z dear this is in response to a letter dated date requesting a ruling as to the federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated november and the information provided is summarized below plr-109496-98 distributing is a state a corporation it has one class of stock outstanding which is publicly traded on a national exchange distributing is engaged in business a its largest shareholder is s who owns z of the distributing stock additionally executives of distributing each own more than of the outstanding_stock controlled is a state a corporation it has preferred and common_stock outstanding all of the preferred_stock which is convertible to common_stock on a one-for-one basis is held by distributing the outstanding common_stock is currently owned by employees of controlled controlled was formed by distributing in year in a transaction in which gain_or_loss was not recognized and has engaged in business b continuously since its formation prior to the formation of controlled a division of distributing engaged in business b continuously for more than five years at the time of the transfer of the business b business to controlled distributing transferred certain patents to controlled distributing and controlled entered into a royalty free license to the patents transferred by distributing to controlled we have received financial information indicating that business a operated by distributing and business b operated first by distributing and then by controlled each have had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years over the past two years distributing’s stock price has been depressed at the same time distributing has received significant amounts of cash as a result of litigation with another company engaged in business a as a result the market valuation of distributing’s stock has not been substantially higher than its cash on hand distributing’s management became concerned as a result that distributing would become a likely candidate for a hostile takeover as a result in and distributing conducted two buyback programs to support the value of its stock approximately dollar_figurey of distributing’s cash was used to redeem its stock controlled has determined that it needs to raise capital to fund its business b research_and_development expenses and to provide necessary_working_capital consequently it intends to raise equity_capital through a primary offering of additional shares of common_stock distributing and controlled have provided letters from the distributing financial advisor and the controlled financial advisor both stating that this offering will yield a significantly better return if controlled is separated from the distributing group accordingly the following steps are proposed plr-109496-98 distributing will exchange all of its controlled preferred_stock for shares of controlled common_stock the recapitalization after the recapitalization distributing will hold more than of the only outstanding class of controlled stock if necessary distributing will make a short-term bridge loan to controlled to fund the controlled operations the loan will be made at commercially reasonable terms distributing will distribute all of its controlled stock to the shareholders of distributing on a pro_rata basis the distribution shareholders of distributing will receive cash in lieu of fractional share interests in controlled stock the license between distributing and controlled will continue in effect after the distribution as soon as practicable after the distribution and within one year of the distribution controlled will conduct a public offering of its stock this public offering is expected to raise dollar_figurex these funds will be used to provide working_capital and research_and_development funds for controlled if distributing makes a bridge loan to controlled as described in step funds generated by the public offering will be used to satisfy the loan as well as to provide working_capital and research_and_development funds for controlled the following representations have been made in connection with the recapitalization and distribution a to the best of the knowledge of the taxpayer the proposed exchange by distributing of all of its shares of controlled preferred_stock solely for shares of controlled common_stock pursuant to the conversion privilege of the preferred_stock will be a recapitalization and therefore a reorganization within the meaning of sec_368 of the internal_revenue_code to the best of the knowledge of the taxpayer controlled will be a_party_to_a_reorganization within the meaning of sec_368 of the code b there will be no dividends in arrears on the controlled preferred_stock surrendered in exchange for controlled common_stock c distributing controlled and the shareholders of distributing will each pay their own expenses if any incurred in connection with the distribution d no part of the consideration distributed by distributing is being received by a shareholder of distributing as a creditor employee or in any capacity other than that of a shareholder of distributing plr-109496-98 e following the distribution distributing and controlled will each continue the active_conduct of their respective businesses independently and with their separate employees f no liabilities will be transferred to controlled or assumed by controlled and no assets will be transferred to controlled in connection with the distribution g no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of the controlled stock other than receivables generated in the ordinary course of business and or the bridge loan from distributing to controlled to fund controlled’s operations in the short term the bridge loan will be repaid from funds raised on the public offering of controlled’s stock any indebtedness owed between controlled and distributing subsequent to the distribution of the controlled stock will not constitute stock_or_securities within the meaning of sec_355 of the code h the five years of financial information submitted on behalf of distributing and controlled through the period of its existence is representative of each corporation's present operations and with regard to each corporation there have been no substantial operational changes since the date the last financial statements were submitted i the distribution of the stock of controlled is being carried out for the following corporate business_purpose to facilitate a public offering the distribution of controlled’s stock is motivated in whole or substantial part by this corporate business_purpose j there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation subsequent to the transaction except in the ordinary course of business k there is no plan or intention by the shareholders of distributing who own percent or more of distributing shares and to the best of the knowledge of the management of distributing there is no plan or intention on the part of the remaining distributing shareholders to sell exchange transfer by gift or otherwise dispose_of any of their stock in distributing or controlled after the transaction the or greater shareholders may continue to gift stock consistent with previous annual gifts of less than dollar_figure per recipient l there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 plr-109496-98 m the sale of fractional shares in the public market by the exchange agent effecting the transaction and distribution of the cash proceeds thereof among affected distributing shareholders is solely for the purpose of avoiding the expense and inconvenience to controlled of issuing fractional shares and does not represent separately bargained-for consideration the total cash consideration that will be paid in the transaction to the shareholders of distributing instead of issuing fractional shares of controlled stock will not exceed one percent of the total consideration that will be issued in the transaction to the distributing shareholders in connection with the distribution of the shares of controlled the fractional share interests of each controlled shareholder interest will be aggregated and no distributing shareholder will receive cash in an amount equal to or greater than the value of one full share of controlled stock n immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 of the income_tax regulations as in effect before the publication of t d 1995_32_irb_6 and currently in effect sec_1_1502-13 as published by t d further distributing’s excess_loss_account with respect to the controlled stock if any will be included in income immediately before the distribution see sec_1_1502-19 o no distributing shareholder of shareholders will hold immediately after the distribution disqualified_stock within the meaning of sec_355 of the code which constitutes a percent or greater interest in distributing or controlled based solely on the information submitted and on the representations set forth above it is held as follows no gain_or_loss will be recognized by distributing upon the distribution of controlled stock to the distributing shareholders sec_355 no gain_or_loss will be recognized by and no amount will be included in the income of the distributing shareholders upon the receipt of controlled stock including fractional share interests of controlled to which they may be entitled sec_355 the aggregate basis of the distributing shareholders in the stock of distributing and controlled including any fractional share interests of stock to which they may be entitled after the distribution will be the same as their basis in the distributing stock held by each shareholder immediately before the distribution allocated in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 plr-109496-98 the holding_period of the controlled stock received by the distributing shareholders including any fractional share interests of stock to which they may be entitled will include the holding_period of the distributing stock with respect to which the distribution will be made sec_1223 as provided in sec_312 proper allocation of earnings_and_profits will be made under sec_1_312-10 a holder of a fractional share interest in controlled will recognize gain_or_loss on the sale of the fractional share interest equal to the difference between the cash received and the holder’s basis in such interest sec_1001 provided the fractional share interest is a capital_asset in the hand of the exchanging holder such gain_or_loss will be capital_gain or loss to such holder subject_to the provisions and limitations of subchapter_p and chapter of the code no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings no opinion is expressed about the federal_income_tax treatment of the transfer of patents or the royalty-free license described above specifically no opinion is expressed as to whether such transfers as set forth above are in fact property see revrul_69_156 1969_1_cb_101 this ruling is directed only to the taxpayer who requested it section j of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxpayer year in which the transaction covered by this ruling is consummated sincerely yours assistant chief_counsel corporate branch by _____________________ howard w staiman assistant to the chief
